DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arrighetti (US 20160156812 A1) in view of Buckley (US 20200051483 A1). 

Regarding claim 1, Arrighetti discloses a method ([0066] computer implemented method 10 for interactive color manipulation) comprising: 


detecting user operation of one or more user controls to perform colour grading adjustments ([0069] user interface of a tool adapted for interactive color manipulation.); 
applying the colour grading adjustments to the video images rendered by the rendering step ([0070] color transformation values are recalculated in response to a user manipulation applied to at least one of the visual representations of the first and of the second color gamut and in a seventh step 17 the displayed visual representations are updated in response to the user manipulation, taking into account the recalculated color transformation values); and 
generating colour grading data to be associated with a revised version of the computer game software ([0075] The transformation calculation unit 23 is configured to recalculate the color transformation values and the display unit 24 is configured to update the displayed visual representations in response to a user manipulation applied to at least one of the visual representations of the first and of the second color gamut.); 
in which the executing step and the applying step are performed by different respective data processing apparatus([0104] at least partly be implemented in a computer program comprising code portions for performing steps of the method according to an embodiment of the present principles when run on a programmable apparatus or enabling a programmable apparatus to perform functions of an apparatus or system according to an embodiment of the present principles.).

Buckley discloses executing an initial version of computer game software, the executing step including rendering computer game video images for display ([0042] . The display instructions may be received from, e.g., a console of a VR system (not shown here). Scanning instructions are instructions used by the source assembly 310 to generate image light); 
displaying the video images using a head mountable display (HMD) ([0032] VR system may also be referred to as a Head-Mounted-Display (HMD))

Arrighetti and Buckley are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify interactive color manipulation of Arrighetti to include executing an initial version of computer game software, the executing step including rendering computer game video images for display and displaying the video images using a head mountable display (HMD)as described by Buckley.

 The motivation for doing so would have been to determine error at a pixel location to dither color values of neighboring pixel locations  (Buckley, [0004]).

Therefore, it would have been obvious to combine Arrighetti and Buckley to obtain the invention as specified in claim 1.

Regarding claim 2, Arrighetti  silent to comprising displaying user-operable control indicators using the HMD. 

Buckley discloses comprising displaying user-operable control indicators using the HMD (HMD) ([0042] the controller 330 determines instructions for the source assembly 310 based at least on the one or more display instruction)

Arrighetti and Buckley are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify interactive color manipulation of Arrighetti to include comprising displaying user-operable control indicators using the HMD as described by Buckley.

 The motivation for doing so would have been to determine error at a pixel location to dither color values of neighboring pixel locations  (Buckley, [0004]).

Therefore, it would have been obvious to combine Arrighetti and Buckley to obtain the invention as specified in claim 2.

Regarding claim 3, Arrighetti  silent to n which the displaying step comprises superposing the user- operable control indicators on the video images for display by the HMD.. 

Buckley discloses in which the displaying step comprises superposing the user- operable control indicators on the video images for display by the HMD. ([0029] The artificial reality content may include video, audio, haptic feedback, or some combination thereof)

Arrighetti and Buckley are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify interactive color manipulation of Arrighetti to include in which the displaying step comprises superposing the user- operable control indicators on the video images for display by the HMD as described by Buckley.

 The motivation for doing so would have been to determine error at a pixel location to dither color values of neighboring pixel locations  (Buckley, [0004]).

Therefore, it would have been obvious to combine Arrighetti and Buckley to obtain the invention as specified in claim 3.

Regarding claim 4, Arrighetti discloses in which the colour grading data generated by the generating step comprises at least a colour look-up table ([0041] an input Color LUT (lookup table) from a specific range of LUT file formats).

Regarding claim 5, Arrighetti is silent to comprising performing the executing step by a computer games apparatus.

Buckley discloses comprising performing the executing step by a computer games apparatus ([0042] . The display instructions may be received from, e.g., a console of a VR system)

Arrighetti and Buckley are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify interactive color manipulation of Arrighetti to include comprising performing the executing step by a computer games apparatus as described by Buckley.

 The motivation for doing so would have been to determine error at a pixel location to dither color values of neighboring pixel locations  (Buckley, [0004]).

Therefore, it would have been obvious to combine Arrighetti and Buckley to obtain the invention as specified in claim 5.

Regarding claim 6, Arrighetti discloses comprising the steps of: saving the colour grading data generated by the generating step; and generating the revised version of the computer game software including the saved colour grading data ([0051] The data defining a second color gamut defined by a second reference color look-up table can be related, for example, to a specific gamut taken from a color LUT, e.g. from a film print emulation or a creative LUT).

Regarding claim 7, Arrighetti discloses A non-transitory, computer readable storage medium containing computersoftware which, when executed by at least two respective computers ([0066] computer implemented method 10 for interactive color manipulation), causes the computers to perform the method of: 


detecting user operation of one or more user controls to perform colour grading adjustments ([0069] user interface of a tool adapted for interactive color manipulation.); 
applying the colour grading adjustments to the video images rendered by the rendering step ([0070] color transformation values are recalculated in response to a user manipulation applied to at least one of the visual representations of the first and of the second color gamut and in a seventh step 17 the displayed visual representations are updated in response to the user manipulation, taking into account the recalculated color transformation values); and 
generating colour grading data to be associated with a revised version of the computer game software ([0075] The transformation calculation unit 23 is configured to recalculate the color transformation values and the display unit 24 is configured to update the displayed visual representations in response to a user manipulation applied to at least one of the visual representations of the first and of the second color gamut.); 
in which the executing step and the applying step are performed by different respective data processing apparatus([0104] at least partly be implemented in a computer program comprising code portions for performing steps of the method according to an embodiment of the present principles when run on a programmable apparatus or enabling a programmable apparatus to perform functions of an apparatus or system according to an embodiment of the present principles.).

Buckley discloses executing an initial version of computer game software, the executing step including rendering computer game video images for display ([0042] . The display instructions may be received from, e.g., a console of a VR system (not shown here). Scanning instructions are instructions used by the source assembly 310 to generate image light); 
displaying the video images using a head mountable display (HMD) ([0032] VR system may also be referred to as a Head-Mounted-Display (HMD))

Arrighetti and Buckley are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify interactive color manipulation of Arrighetti to include executing an initial version of computer game software, the executing step including rendering computer game video images for display and displaying the video images using a head mountable display (HMD)as described by Buckley.

 The motivation for doing so would have been to determine error at a pixel location to dither color values of neighboring pixel locations  (Buckley, [0004]).

Therefore, it would have been obvious to combine Arrighetti and Buckley to obtain the invention as specified in claim 7.

Regarding claim 9, Arrighetti  discloses data processing apparatus  ([0066] computer implemented method 10 for interactive color manipulation) comprising: 
a processing system comprising a first processing apparatus and a second processing apparatus in communication with the first processing apparatus ([0103] a system, method or computer readable medium), the first processing apparatus being configured to 


the first processing apparatus being configured to detect user operation of one or more user controls to perform colour grading adjustments ([0070] color transformation values are recalculated in response to a user manipulation applied to at least one of the visual representations of the first and of the second color gamut and in a seventh step 17 the displayed visual representations are updated in response to the user manipulation, taking into account the recalculated color transformation values); 
the processing system being configured to apply the colour grading adjustments to the video images rendered by the rendering step ([0075] The transformation calculation unit 23 is configured to recalculate the color transformation values and the display unit 24 is configured to update the displayed visual representations in response to a user manipulation applied to at least one of the visual representations of the first and of the second color gamut.); and 
the second processing apparatus being configured to generate colour grading data to be associated with a revised version of the computer game software [0104] at least partly be implemented in a computer program comprising code portions for performing steps of the method according to an embodiment of the present principles when run on a programmable apparatus or enabling a programmable apparatus to perform functions of an apparatus or system according to an embodiment of the present principles.).

Buckley discloses execute an initial version of computer game software, the executing including rendering computer game video images for display ([0042] . The display instructions may be received from, e.g., a console of a VR system (not shown here). Scanning instructions are instructions used by the source assembly 310 to generate image light); 
a head mountable display (HMD) configured to display the video images ([0032] VR system may also be referred to as a Head-Mounted-Display (HMD))

Arrighetti and Buckley are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify interactive color manipulation of Arrighetti to include execute an initial version of computer game software, the executing including rendering computer game video images for display; and a head mountable display (HMD) configured to display the video images as described by Buckley.

 The motivation for doing so would have been to determine error at a pixel location to dither color values of neighboring pixel locations  (Buckley, [0004]).

Therefore, it would have been obvious to combine Arrighetti and Buckley to obtain the invention as specified in claim 9.

Regarding claim 11, Arrighetti  discloses in which the second processing apparatus is configured to save the colour grading data generated by the generating step and to generate the revised version of the computer game software including the saved colour grading data([0051] The data defining a second color gamut defined by a second reference color look-up table can be related, for example, to a specific gamut taken from a color LUT, e.g. from a film print emulation or a creative LUT).

Regarding claim 11, Arrighetti is silent to in which the first processing apparatus is a computer games machine.

Buckley discloses in which the first processing apparatus is a computer games machine ([0042] . The display instructions may be received from, e.g., a console of a VR system)

Arrighetti and Buckley are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify interactive color manipulation of Arrighetti to include in which the first processing apparatus is a computer games machine as described by Buckley.

 The motivation for doing so would have been to determine error at a pixel location to dither color values of neighboring pixel locations  (Buckley, [0004]).

Therefore, it would have been obvious to combine Arrighetti and Buckley to obtain the invention as specified in claim 11.

Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619